Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 18 and 27 renumbered as 1-3 allowed.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James G. Pohlman on October 18, 2021.

The application has been amended as follows: 
1. (Currently Amended) A server operable to connect a home appliance operated based on a first protocol to a mobile terminal operated based on a second protocol, the server comprising:
an application programming interface (API) controller configured to provide an API for controlling the home appliance to the mobile terminal and receive a call command based on the second protocol from the mobile terminal; 
a filter configured to receive the call command from the API controller and convertof the home appliance, based on the first protocol, corresponding to the call command;

 a device interlock interface connected to the home appliance; 
an event receiver configured to receive state information of the home appliance based on the first protocol via the device interlock interface; 
an event processor configured to provide the state information to the filter and an storage of the server; and
 an event transmitter configured to transmit filtered state information of the home appliance, the filtered state information being converted to the second protocol by the filter, 
wherein the call command comprises: 
authentication information about the second protocol comprising a channel key, 
user authentication information comprising a user ID, an application ID and an access token, and
 device information comprising a device ID of the home appliance.
2-17. (Canceled)
18. (Currently Amended) A control method for a server operable to connect a home appliance operated based on a first protocol to a mobile terminal operated based on a second protocol, the control method comprising:
providing an application programming interface (API) configured to receive a control command of the first protocol in the second protocol, to the mobile terminal;
 obtaining, from the mobile terminal operating based on the second protocol, a control command for the home appliance, by the API controller of the server; 
filtering, by a filter of the server, state information of the home appliance; 
filtered state information; 
transmitting the control command converted according to the first protocol, to the home appliance, by a control command transmitter of the server; 
receiving the state information of the home appliance, in an event receiver of
the server; 
storing the state information in a storage of the server;
 filtering, by the filter of the server, the state information of the home appliance based on authentication information about the second protocol and user authentication information in the control command; and 
transmitting the stored state information to the mobile terminal, in an event transmitter of the server, in response to the obtaining the control command, 
wherein the control command comprises: 
protocol information about the second protocol operated by the mobile terminal, user information for authenticating a user of the mobile terminal, and 
device information corresponding to the home appliance, and wherein the home appliance to be transmitted the control command is determined by the API controller using the device information.
19-26. (Canceled)
27. (Previously Presented) The control method of claim 18, wherein the mobile terminal to be transmitted the stored state information is determined based on the user information by the API controller.
28-34. (Canceled)

Response to Arguments
4.	Applicant’s arguments, see remarks, filed 9/24/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims has been withdrawn. 





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        October 18, 2021


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462